DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 01/19/2021.
Claims 1-20 are presented for examination.
This application is a 371 of PCT/US19/42040 filed on 07/16/2019 which claims benefit of 62/698,633 filed on 07/16/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moenning et al. (US 2014/0340217) in view of Warther  (US 2011/0226861).
Re Claims 1, 12 and 17: Moenning et al. teaches apparatus and method for sensing a parameter with a restraint  device,  which includes a chip {Moenning et al. teaches a device 28 which includes a restraint RFID device 29} holder having a recess cavity for receiving the electronic chip in a position to have the antenna facing out of the recessed cavity (¶ 34+); and a cable {herein cable-tie} having a first end that is permanently fixed to the chip holder and a second end that is removably attachable to the chip holder, and wherein attachment of the second end causes the cable to form a cable loop configured to couple the chip holder to a part (¶ 30+).
Moenning et al. fails to specifically teach a chip holder having a recess cavity for receiving the electronic chip.
Warther teaches printed planar RFID element wristbands and like personal identification devices, which includes a chip {herein radio frequency identification element 1010} holder having a recess cavity {herein cavity or space 2980} for receiving the electronic chip (see fig.# 13; ¶ 43+).
In view of Warther’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Moenning et al. a chip holder having a recess cavity for receiving the electronic chip so as to provide an enclosure to secure the chip.
Re Claims 4-5: Moenning et al. as modified by Masin teaches device and method, wherein the electronic chip comprises a radio frequency identification (RFID) tag, wherein the electronic chip comprises a near field communication (NFC) tag (¶ 35-39+, 43-47+).
Re Claims 6-8, 16: Moenning et al. teaches that the device 28 may be configured as a storage data to store the information related to the one or more sensed parameters (¶ 34+).
Moenning et al. fails to specifically teach the electronic chip stores an identifier specific to the electronic chip that is associated with the part, wherein the electronic chip stores an identifier specific to the part to which the chip holder is coupled via the cable, wherein the electronic chip stores a part number or manufacturer of the part.
Warther teaches printed planar RFID element wristbands and like personal identification devices, wherein the electronic chip stores an identifier specific to the part to which the chip holder is coupled via the cable, wherein the electronic chip stores a part number or manufacturer of the part (¶ 51+).
In view of Warther’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Moenning et al. that the electronic chip stores an identifier specific to the electronic chip that is associated with the part, a part number or manufacturer of the part so as to properly enable means of storing information uniquely identifying specific parts of the assembled device including related manufacturing content.
Re Claim 9: Moenning et al. teaches elongated straps 18 attached to the main body 12 (see fig.# 1; 30+).
Moenning et al fails to specifically teach wherein the second end of the cable is threaded through the chip holder.
Warther teaches printed planar RFID element wristbands and like personal identification devices, wherein the second end of the cable is threaded through the chip holder (¶ 36+).
In view of Warther’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Moenning et al. that the second end of the cable is threaded through the chip holder so as to provide another means of attaching the straps/cable onto the chip holder assembly/device.
Re Claims 10 and 14-15: Moenning et al. discloses in fig.# 1 that the device 28 is attached to the main body portion 12.
Moenning et al. fails to specifically teach that the electronic chip is held in the recessed cavity by epoxy, glue, or at least one magnet.
Warther teaches printed planar RFID element wristbands and like personal identification devices, wherein the electronic chip is held in the recessed cavity by epoxy, glue, or at least one magnet (¶ 43+).
In view of Warther’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Moenning et al. that the electronic chip is held in the recessed cavity by epoxy, glue, or at least one magnet so as to provide means of securely attach the chip/transponder onto the holder/assembly.
Re Claim 11:  The teachings of Moenning et al. have been discussed above.
Moenning et al. fails to specifically teach wherein the part is an oil-and-gas part.
The examiner herein takes official notice that the part is an oil-and-gas part and therefore such part only differs for its intended use.
Therefore, one skilled in the art would agree that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art .If the prior art is capable of performing the intended use, it meets the claim .In this case , the identification device cited in the prior art performs the same intended use because the identification device identifies a part to which it is attached ,whether it is a person or an oil pump component the function or structure of the identification device does not change.
Re Claim 18: Moenning et al. as modified by Warther teaches device and method, a computing device with an ID reader configured for retrieving the identifier or the test data from the electronic chip (see fig.# 5).
Re Claim 19: Moenning et al. as modified by Warther teaches device and method, wherein the computing device is a smart phone or a mobile tablet (¶ 36+).
Claim(s) 2-3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moenning et al. (US 2014/0340217) as modified by Warther  (US 2011/0226861) as applied to claim 1 above, and further in view of Morales (AU 2012293680 A1).
The teachings of Moenning et al. have been discussed above.
Moenning et al. fails to specifically teach the chip holder is made of aluminum, wherein the chip holder is made of at least one 15of polyurethane, rubber, or steel.
Morales teaches RFID tag, wherein the chip holder 12 is made of aluminum/metal (page 9, lines 7+; page 10, lines 5+).
In view of Morales’ teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Moenning et al. that the chip is made of aluminum so as to accommodate a field device electronic, resistant to moisture and provide a shield minimizing the effects of external objects on the antenna.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moenning et al. (US 2014/0340217) as modified by Warther  (US 2011/0226861) as applied to claim 1 above, and further in view of Fries (EP 0978092 B1).
The teachings of Moenning et al. have been discussed above.
Moenning et al. fails to specifically teach wherein the electronic chip is attached to the chip holder by one or more magnets.
Fries teaches portable data transmission device and fastening element, wherein the electronic chip is attached to the chip holder by one or more magnet (see col.5, lines 43-62+).
In view of Fries’ teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Moenning et al. that the electronic chip is attached to the chip holder by one or more magnet so as to improve transmission and thereby use the magnet fasteners to amplify the antenna action during the transmission of the electrical signals. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Verhoeven (CN 105383794 A) teaches a fastener is embedded identification circuit.
Elkins, II et al. (US 2005/0259930) teaches method and apparatus for facilitating cable locating.
Tisdel (US 2020/0184291) teaches tracking system and apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887